DETAILED ACTION
This office action is in response to application filed on February 6, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “determining, by a computing system, a time-lapse difference between first and second data, the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively” should read “determining, by a computing system, a time-lapse difference between first data and second data, the first data and the a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively”.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read “The method of claim 3, wherein the adjusting includes applying least-squares matching of the first noise model and the second noise model to the time-lapse difference, and subtracting detected matching data from the time-lapse difference”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read “The method of claim 1 wherein, for at least one survey element corresponding to both of the first geophysical survey and the second geophysical survey, and for at least one portion of the survey region, data representing the first survey geometry and the second survey geometry indicates different cross-line positions for the at least one survey element during transit over the at least one portion of the survey region”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language “determining a time-lapse difference between first and second data, the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively” should read “determining a time-lapse difference between first data and second data, the first data and the second data representing results from a first geophysical survey and a second geophysical survey of a survey region, respectively, and corresponding to a first survey geometry and a second survey geometry, respectively”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language should read “The non-transitory computer-readable medium of claim 11, wherein the adjusting includes applying least-squares matching of the first noise model and the second noise model to the time-lapse difference, and subtracting detected matching data from the time-lapse difference”.
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language should read “The non-transitory computer-readable medium of claim 9, wherein: for at least one survey element corresponding to both of the first geophysical survey and the second geophysical survey, and for at least one portion of the survey region, data representing the first survey geometry and the second survey geometry indicates different cross-line positions for the at least one survey element during transit over the at least one portion of the survey region.”
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “In a technological method of using a computing system to generate a time-lapse difference between results corresponding to first and second geophysical surveys over a survey region, wherein first and second data represent results from the first and second geophysical surveys, respectively, the specific technological improvement comprising” should read “A method of using a computing system to generate a time-lapse difference between results corresponding to a first geophysical survey and a second geophysical survey over a survey region, wherein first data and second data represent the results from the first geophysical survey and the second geophysical survey, respectively, the smethod comprising”.
Claim language “generating, by the computing system based on the first data and the second survey geometry, first estimated data …” should read “generating, by the computing system based on the first data and the data representing the second survey geometry, first estimated data …”
Claim language “adjusting … thereby reducing noise in the time-lapse difference caused by differences between the first and second survey geometries” should read “adjusting … thereby reducing noise in the time-lapse difference caused by differences between a first survey geometry and the second survey geometry”.


Claim 18 is objected to because of the following informalities:
Claim language should read “The method of claim 17, wherein the method further comprises: accessing, by the computing system, data representing [[a]] the first survey geometry corresponding to the first geophysical survey; generating, by the computing system based on the second data and the data representing the first survey geometry ...”
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read “The method of claim 17, wherein generating the first estimated data includes performing Fourier reconstruction on the first data according to the data representing the second survey geometry”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “Apparatus for generating a time-lapse difference between results of first and second geophysical surveys of a survey region” should read “Apparatus for generating a time-lapse difference between results of a first geophysical survey and a second geophysical survey of a survey region”.
Claim language “means for determining a time-lapse difference between first and second data representing the results of the first and second geophysical surveys, respectively” data and second data representing the results of the first geophysical survey and the second geophysical survey, respectively”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In this particular case:

Regarding claim 20. 
The limitation “means for determining a time-lapse difference between first and second data representing the results of the first and second geophysical surveys, respectively” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for accessing data representing a second survey geometry corresponding to the second geophysical survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first survey” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for determining a first noise model based on differences between the first data and the first estimated data” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).
The limitation “means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is interpreted as being performed by a computing device, as indicated in the original specification (see [0027], [0032], [0058] and [0065]; see also claims 1, 9 and 17).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “determining, by a computing system, a time-lapse difference between first and second data, the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting two datasets to obtain a difference, see specification at [0028] and [0036]). Except for the recitation of generic computer components (i.e., a computing system) and the type of data being evaluated 
the limitation “generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., Fourier transform) to obtain additional data (i.e., first estimated data, see specification at [0029], [0033] and [0049]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to applying mathematical concepts on data to obtain additional information.
the limitation “determining, by the computing system, a first noise model based on differences between the first data and the first estimated data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., subtracting or comparing two datasets to obtain a difference, see specification at [0030], [0035], [0041] and [0051]). Except for the recitation of generic computer components (i.e., the computing system) and the type of data being evaluated (e.g., survey data), the limitation in the context of this claim mainly refers to subtracting or comparing data to obtain additional information.
the limitation “adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“a computing system” and “a tangible computer-readable medium” which merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f));
“the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively,” which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), and/or adds extra-solution activities (e.g., source/type of data to be manipulated) (see MPEP 2106.05(g)); and
 “storing the adjusted time-lapse difference in a tangible computer-readable medium,” which adds extra-solution activities (e.g., mere data storing) using computer elements recited at a high level of generality (i.e., a tangible computer-readable medium) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
append generic computer components (i.e., a computing system and a tangible computer-readable medium) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2), 
generally link the use of the judicial exception to a particular technological environment or field of use (e.g., time-lapse surveys), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data storage, selecting a particular data source/type to be manipulated) using elements (i.e., a computing system and a tangible 
The claim is not patent eligible.

Similarly, independent claims 9, 17 and 20 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-5, 8, 10-13, 16 and 18), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 6-7, 14-15 and 18), which as indicated above does not provide significantly more.

Subject Matter Not Rejected Over Prior Art
Claims 1-20 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
A method (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising: 
determining, by a computing system ([0038]: invention is practiced in a computer system), a time-lapse difference between first and second data, the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and 
storing the adjusted time-lapse difference in a tangible computer-readable medium ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining, by the computing system, a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 9. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device ([0038]: invention is practiced in a computer system) a computer implemented method for denoising seismic datasets is disclosed), comprising: 
determining a time-lapse difference between first and second data, the first and second data representing results from first and second geophysical surveys of a survey region, respectively, and corresponding to first and second survey geometries, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])); 
determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)); and 
storing the adjusted time-lapse difference ([0047]: the final 4D difference is output, and can be recorded in memory (see [0052])).

Kashubin (US 20160320507 A1, IDS record) teaches:
“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor survey, computing a monitor survey difference, matching the short-time survey difference and the monitor survey difference to derive a matched noise survey difference, subtracting the matched noise survey difference from the monitor survey difference, and outputting a noise suppressed survey difference based on the result of the subtraction” (Abstract: marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 
determining a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 17. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
In a technological method (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed) of using a computing system ([0038]: invention is practiced in a computer system) to generate a time-lapse difference between results corresponding to first and second geophysical surveys over a survey region, wherein first and second data represent results from the first and second geophysical surveys (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042])), respectively, the specific technological improvement comprising: 
determining, by the computing system, a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
adjusting, by the computing system based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference, thereby reducing noise in the time-lapse difference caused by differences between the first and second survey geometries (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)).

Regarding accessing, by the computing system, data representing a second survey geometry corresponding to the second geophysical survey, Kashubin (US 20160320507 A1, IDS record) teaches:
geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey that changes in the subsurface can be ignored but under different near-surface conditions from said one survey, computing a short-time survey difference between the repeat signals and signals comprising said one of either the baseline survey or the monitor marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
	“A method and apparatus for noise attenuation. The method includes receiving seismic data associated with at least two vintages (di, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set i, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“generating, by the computing system based on the first data and the second survey geometry, first estimated data representing how the first data would have looked if the second survey geometry had been used during the first geophysical survey; 

in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 20. 
Srinivasan; Arjun (US 20180259662 A1, IDS record)
Apparatus ([0038]: invention is practiced in a computer system) for generating a time-lapse difference between results of first and second geophysical surveys of a survey region (Fig. 1, [0010]: a computer implemented method for denoising seismic datasets is disclosed), comprising:
means for determining a time-lapse difference between first and second data representing the results of the first and second geophysical surveys, respectively (Fig. 1, item 130; [0044]: a 4D difference between baseline and monitor surveys is performed, the surveys being obtained with corresponding survey geometries (see [0042]));
means for determining a first noise model (Fig. 1, item 140; [0044]: a noise template is generated based on 4D difference and a smoothed version of the 4D difference);
means for adjusting, based on the first noise model, the time-lapse difference to generate an adjusted time-lapse difference (Fig. 1, item 160, [0047]: noise template is used to de-noise baseline and monitor surveys, and to obtain an updated 4D difference (see Fig. 2)). 


“Optionally, in block 116, method 100 may use the near-surface model to correct the second seismic dataset (n2) for near-surface perturbations including one or more of amplitude and phase distortions ... Still further, as shown in FIG. 1, geometry data and/or information may be exchanged or passed from block 116 to block 113 to assist with generating (or obtaining or deriving) the near-surface model from inversion of the propagation properties of coherent noise. Further, optionally, the corrected seismic dataset (n2) may be passed to block 117. In block 117, method 100 may modify (or adjust) the second seismic dataset (n2) using the modeled synthetic coherent noise to provide a modified second seismic dataset (n2) with reduced coherent noise. In some implementations, modifying (or adjusting) the second seismic dataset (n2) may include subtracting the modeled synthetic coherent noise from the second seismic dataset to thereby provide the modified second seismic dataset (n2) with reduced coherent noise” ([0024]-[0025]: geometry data from second survey is used for generating a model of coherent noise for correcting a seismic dataset).

Ligtendag (US 8929175 B2) teaches:
	“A method of marine time-lapse seismic surveying of a subsurface formation, comprises providing a baseline survey, providing a monitor survey that includes information about changes in the subsurface relative to the baseline survey, recording a repeat survey so closely in time to one of either the baseline survey or the monitor survey marine time-lapse seismic surveying is performed by obtaining baseline, repeat and monitor surveys, computing a short-time difference between the repeat survey and one of either baseline or monitor surveys, computing a monitor survey difference, matching the calculated differences to derive a noise survey difference, and subtracting this noise survey difference from the monitor survey).

Lecerf (US 7337070 B2) teaches:
	“Method of processing a collection of seismic cubes corresponding to one and the same acquisition zone and to various moments of acquisition, characterized in that at least one seismic cube which is an estimate of the component common to at least two seismic cubes corresponding to different moments of acquisition is determined and this estimate of common component is subtracted from at least one of the two initial cubes” (Abstract: estimate of a component common to both surveys is obtained and subtracted from the initial survey).

Hoeber (US 20160109597 A1) teaches:
i, dj) collected for a same subsurface, wherein the first and second vintages (di, dj) are taken at different times; calculating a set of filters (fi, fj) that minimizes an energy function (E), wherein the energy function (E) includes a term representing a 4D difference between the first and second vintages (di, dj); calculating primaries (pi, pj) corresponding to the first and second vintages (di, dj) based on the set of (fi, fj); and calculating a 4D difference (Δij) based on the primaries (pi, pj). The 4D difference (Δij) is minimized” (Abstract: a method for noise attenuation receives two seismic datasets, calculates filters that minimize the 4D difference between both datasets, calculates primaries based on the filters, and computes a 4D difference based on the primaries).

El Ouair (US 8086426 B2) teaches:
“A method of processing seismic data representing a physical system, the method comprising a difference between first and second seismic data representing the system in first and second states, respectively, and inverting the difference in accordance with a parameterized model of the physical system to obtain changes in the parameters of the model” (Abstract: a method for processing seismic data by calculating a difference between seismic datasets, inverting the difference according to a model to obtain changes in the parameters of the model).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

means for determining a first noise model based on differences between the first data and the first estimated data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-8, 10-16 and 18-19. 
They are also distinguished from the prior art of record due to their dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAACKE; Ross, US 20140247693 A1, IMAGE-DOMAIN 4D-BINNING METHOD AND SYSTEM
Reference discloses calculating similarities between baseline and monitor surveys using weights.
HAACKE; Ross et al., US 20160091624 A1, INCREASING SIMILARITY BETWEEN SEISMIC DATASETS
Reference discloses calculating similarities between baseline and monitor surveys using weights.
Lecerf; Didier et al., US 7720607 B2, Method for treating seismic cubes corresponding, for a common zone on the ground, to different source/receiver and/or angle of incidence offset values
Reference discloses a method for processing seismic surveys by determining components common to baseline and monitor surveys, and subtracting this common component from either survey.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LINA M CORDERO/Primary Examiner, Art Unit 2857